Exhibit 16.1 Robert L. White & Associates, Inc. 1000 Ohio Pike, Suite 5 Phone (513) 943-1040 Cincinnati, Ohio 45245 Fax (513) 943-7760 April 10, 2012 SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance treet, N.E., Mail Stop 7010 Washington, D.C. 20549 Re:View Systems, Inc. (the “Company”) Form 8-K Item 4.01 (the “Report”) Gentlemen: We have reviewed the above referenced Report filed by the Company. We do not disagree with the statements made by the Company in the Report and authorize the Company to file a copy of this letter as an exhibit to the Report. /s/ Robert L. White & Associates, Inc.
